180 S.E.2d 7 (1971)
278 N.C. 476
STATE of North Carolina
v.
Robert (Bobby) SMITH.
No. 36.
Supreme Court of North Carolina.
April 14, 1971.
*10 F. O'Neil Jones, Wadesboro, for defendant appellant.
Robert Morgan, Atty. Gen., and Ralph Moody, Deputy Atty. Gen., for the State.
HUSKINS, Justice:
The refusal of the court to suppress the evidence of Fred Cook, identifying defendant as the man who attempted to rob him, constitutes defendant's only assignment of error. Defendant argues that he was identified at the jail in the absence *11 of his counsel and under suggestive circumstances amounting to a denial of due process in violation of the Fourteenth Amendment. We now examine the validity of this contention.
Rules established for in-custody confrontation for identification purposes require that: (1) the accused be warned of his constitutional right to the presence of counsel during the confrontation; (2) when counsel is not knowingly waived and is not present, the testimony of witnesses that they identified the accused at the confrontation be excluded; (3) the in-court identification of the accused by a witness who participated in the pretrial out-of-court confrontation be likewise excluded unless it is first determined on voir dire that the in-court identification is of independent origin and thus not tainted by the illegal pretrial identification procedure. Failure to observe these rules is a denial of due process. United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed. 2d 1149 (1967); Gilbert v. California, 388 U.S. 263, 87 S. Ct. 1951, 18 L. Ed. 2d 1178 (1967); State v. Rogers, 275 N.C. 411, 168 S.E.2d 345 (1969); State v. Wright, 274 N.C. 84, 161 S.E.2d 581 (1968). See generally, Quinn, In the Wake of Wade: The Dimensions of the Eyewitness Identification Cases, 42 U.Colo.L.Rev. 135 (1970).
In addition, it has become settled law that lineup and confrontation procedures "so impermissibly suggestive as to give rise to a very substantial likelihood of irreparable misidentification" violate due process and are constitutionally unacceptable. Simmons v. United States, 390 U.S. 377, 88 S. Ct. 967, 19 L. Ed. 2d 1247 (1968); State v. McPherson, 276 N.C. 482, 172 S.E.2d 50 (1970); State v. Austin, 276 N.C. 391, 172 S.E.2d 507 (1970).
Applying the foregoing principles to the facts in this case, we hold that the pretrial identification procedure at the jail violated the established rules and that the testimony of Fred Cook to the effect that he identified the defendant at the jail was tainted by that illegality and thus inadmissible as a matter of constitutional law. Foster v. California, 394 U.S. 440, 89 S. Ct. 1127, 22 L. Ed. 2d 402 (1969); Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961). "Evidence unconstitutionally obtained is excluded in both state and federal courts as an essential to due process not as a rule of evidence but as a matter of constitutional law." State v. Colson, 274 N.C. 295, 163 S.E.2d 376 (1968). The jailer allowed the prosecuting witness to view the accused in the absence of counsel and under suggestive circumstances. This witness had been informed by the officers that the robber had been caught, that his name was Bobby Smith, and that he was in jail. Cook went to the jail to view the man who had been arrested. The jailer, apparently unaware that a lineup was planned for the next day and unaware that the accused was entitled to the presence of counsel during any confrontation for identification purposes, permitted Fred Cook to enter the cell block where he viewed the defendant. The accused was wearing a white T-shirt and gray pants clothing similar to that worn by the would-be robber, while the other two prisoners in the cell were dressed differently. The accused is a young man, while one of the other prisoners was middle-aged and the other was much larger and heavier than defendant. Defendant had not been advised of his constitutional rights, had not been informed of his right to counsel, and no counsel was present. The totality of these circumstances reveal a pretrial identification procedure unnecessarily suggestive, in violation of the rule as to counsel, and offensive to fundamental standards of decency, fairness and justice. If defendant's conviction rested on his identification at that illegal confrontation, it could not stand.
On the record before us, however, the evidence is overwhelming that Cook's in-court identification of defendant was not based on the illegal out-of-court confrontation *12 at the jail but on observations made at the time of the crime and during the previous week. The defendant had been "hanging around" Cook's service station for a week prior to the crime. Cook saw him every day from Monday through Thursday night. "He would come hanging around the service station during the day, and it was every day that I saw him * * * I knew him well on sight when I saw him. * * * I see the person now who tried to rob me on October 9, 1969, and he is sitting right there (witness indicating). He is sitting next to Mr. Jones. That's the same boy I saw the night of October 9, 1969, and the one I saw in jail was the one who tried to rob me out there that night, and he is the same one here now. If I had not seen him in jail, I would know that he was the one."
It is evident that Cook's in-court identification was independent in origin, stemming from his observation of defendant during the week and on the night of the robbery, and was in nowise influenced by the confrontation at the jail. Cook knew the man who attempted to rob him but did not know his name. The officers supplied the name while Cook independently identified the man. There is ample evidence to support the finding of the trial judge that the in-court identification was independent of the illegal out-of-court confrontation. Fred Cook knew the man who attempted the robbery long before he saw him at the jail. At that confrontation Cook only ascertained that the man in jail named "Bobby Smith", for whom he was swearing out a warrant at the instance of the officers, was in fact the would-be robber he already knew.
In all events, the erroneous admission of evidence concerning the confrontation at the jail was harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705, 24 A.L.R. 3d 1065 (1967); Gilbert v. California, supra. Unless there is a reasonable possibility that the evidence complained of might have contributed to the conviction, its admission constitutes harmless error. Fahy v. Connecticut, 375 U.S. 85, 84 S. Ct. 229, 11 L. Ed. 2d 171 (1963); State v. Brinson, 277 N.C. 286, 177 S.E.2d 398 (1970).
Defendant having failed to show prejudicial error, the verdict and judgment must be upheld.
No error.